                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

  UNITED STATES OF AMERICA                             )
                                                       ) Case No. 1:02-cr-14-CLC-SKL-01
  v.                                                   )
                                                       )
  LARRY SWAFFORD                                       )

                                 MEMORANDUM AND ORDER

         LARRY SWAFFORD, (“Defendant”) appeared for a hearing on November 19, 2020, in
  accordance with Rules 5 and 32.1 of the Federal Rules of Criminal Procedure on the Petition for a
  Warrant for an Offender Under Supervision (“Petition”) in the above matter.

          Defendant was placed under oath and informed of his constitutional rights. It was
  determined that Defendant wished to be represented by an attorney and he qualified for appointed
  counsel. Federal Defender Services of Eastern Tennessee was appointed to represent Defendant.
  It was also determined that Defendant had been provided with and reviewed with counsel a copy
  of the Petition.

         The Government moved that Defendant be detained without bail pending his revocation
  hearing before U.S. District Judge Curtis L. Collier. Defendant waived his right to a preliminary
  hearing and a detention hearing.

         Based upon the Petition and waiver of preliminary hearing, the Court finds there is probable
  cause to believe Defendant has committed violations of his conditions of supervised release as
  alleged in the Petition.

         Accordingly, it is ORDERED that:

         (1) Defendant shall appear for a revocation hearing before U.S. District Judge Collier.

         (2) The Government’s motion that Defendant be DETAINED WITHOUT BAIL pending
         his revocation hearing before Judge Collier is GRANTED.

         (3) The U.S. Marshal shall transport Defendant to a revocation hearing set before District
         Judge Collier at 2:00 p.m. on Wednesday, December 9, 2020.

         SO ORDERED.

         SO ORDERED.

         ENTER.                                s/fâátÇ ^A _xx
                                               SUSAN K. LEE
                                               UNITED STATES MAGISTRATE JUDGE



Case 1:02-cr-00014-CLC-SKL Document 143 Filed 11/23/20 Page 1 of 1 PageID #: 1506
